[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               FEB 9, 2011
                                No. 10-11031                    JOHN LEY
                          ________________________               CLERK

                   D. C. Docket No. 1:09-cr-00001-SPM-AK-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                      versus

LETICA RENITA RISBY,
a.k.a. Letica Renita Williams,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (February 9, 2011)



Before BLACK, HULL, and KRAVITCH, Circuit Judges.

PER CURIAM:
      After reviewing the record, the parties’ briefs, and having had the benefit of

oral argument, we find no reversible error.

      AFFIRMED.




                                         2